Case 1:14-cv-05169-RBK-AMD Document 285 Filed 03/07/19 Page 1 of 3 PageID: 3960

    UNITED STATES DISTRICT COURT
    DISTRICT OF NEW JERSEY
    l\fcMANIMON, SCOTLAND
      & BAUJ.\1ANN, LLC
    75 Livingston Avenue, Suite 201
    Roseland, New Jersey 07068
    (973) 622-1800
    Richard D. Trenk, Esq.
    Jessica A. Maier, Esq.
    Robert S. Roglieri, Esq.
    Attorneys for Plaintiff City ofAtlantic City


    THE CITY OF ATLANTIC CITY                              1: 14-cv-05169-RBK-AMD

                   Plaintiff:                          l Honorable Robert B. Kugler, U.S.D.J.
                                                       I
           V,

    ZEMURRAY STREET CAPITAL, LLC, W.
    WESLEY DRUMMON, TENNESSE BUSINESS &
    INDUSTRIAL DEVELOPMENT CORPORATION
    d/b/a 1N BIDCO, GARY A. LAX, MICHAEL J.
    LAX, LANTANA FAMILY TRUST 1, TAIPAN
    HOLDINGS, LLC, ABC PARTNERSHIPS 1-10
    (fictitious defendants), JOHN DOE (1-10), lvIARY
    DOES (1-10), XYZ CORPORATION (1-10),
    FICTITIOUS PERSONS AND ENTITIES, DEF
    SHAREHOLDERS, TRUSTS, and HOLDING
   ICOMPANIES (l-10),
                  Defendants.


                  CONSENT      JUDGMENT    AGAINST    DEFENDANT
                  ZEl'rfURRAY STREET CAPITAL, LLC ONLY L.~ FAVOR
                  OF PLAINTIFF THE CITY OF ATLANTIC CITY

          The relief set forth on the following page(s), numbered two (2) through three (3) is

   hereby ORDERED.
Case 1:14-cv-05169-RBK-AMD Document 285 Filed 03/07/19 Page 2 of 3 PageID: 3961
  Caption:                   The City of Atlantic City v. Zemurray Street Capital, LLC, et al.
  Civil Case No.:            l:14-cv-05169-RBK-AMD
  Caption of Order:          Consent Judgment Against Defendant Zemurray Street Capital, LLC Only in Favor of
                             Plaintiff the City of Atlantic City



             THIS MATIER having been opened to the Court by McManimon, Scotland &

  Baumann, LLC, attorneys for Plaintiff City of Atlantic City (the "'City"); and the City having

  commenced this action against Defendant Zemurray Street Capital, LLC ("Zemurray") and

  others; and service having been properly effectuated upon Zemurray; and this action having been

  stayed as to Defendant W. Wesley Drummon pursuant to 11 U.S.C. § 362 as a result of having

  filed for protection under Chapter 7 of Title 11 of the United States Code in the United States

  Bankruptcy Court for the Southern District of New York on March 1, 2019 (Case No. 19-

  10670); and Zemurray having agreed to entry of this consent judgment (the "Consent

  Judgment''); and Zemurray having consulted with counsel; and Zemurray having acknowledged

  that it has a right to trial and Zemurray having waived such right; and the parties signing below

  having proper authority to enter into this Consent Judgment and the Court taking notice of the

  consent of the parties to the fonn, substance, and entry of the within Consent Judgment; and for

  good cause shown:

             IT IS HEREBY ORDERED THAT:

             1.       Judgment be and hereby is entered in favor of the City of Atlantic City and

  against Zemurray Street Capital, LLC only in the amount of $3,000,000, plus additional post-

  judgment interest through the collection date, plus costs of collection.

             2.       The City may seek all reasonable attorneys' fees and costs incurred to collect the

  within Consent Judgment in accordance with applicable Iaw.

             3.       This Consent Judgment be and hereby is deemed a final judgment in all respects.
Case 1:14-cv-05169-RBK-AMD Document 285 Filed 03/07/19 Page 3 of 3 PageID: 3962


(Page 3)

Caption:                     The City of Atlantic City v. Zemurray Street Capital, LLC, et al.
Civil Case No.:              l:14-cv-05169-RBK-AMD
Caption of Order:            Consent Judgment Against Defendant Zemurray Street Capital, LLC Only in Favor of
                             Plaintiff the City of Atlantic City




                                                                 s/ ROBERT B. KUGLER
                                                                 HONORABLEROBERTB.KUGLER
                                                                 UNITED STATES DISTRICT JUDGE

THE FORM AND ENTRY OF THE WITHIN
JUDGMENT IS HEREBY CONSENTED TO BY:

THE LAW OFFICES OF                                            I\.lcl\tU.NIMON,. SCOTLAND
CHERYLL. COOPER                                                 & BAUMANN, LLC
Attorneys for Defendant,                                      Attorneys for Plaintiff,
Zemurray Street Capital, LLC                                  The City ofAtlantic City

                            ~{ jk,
By:. //Jjj!J/J)
             1/

       't1-i~KJ1·r:
        U
                    (,}!Jj/JA- ByMk
                          L. coo PER/ -                               ~ VRICHARD D. TRENK

Dated: Mard/           7. 2019                                Dated: March _{_, 2019

ZE:MURRAY STREET CAPITAL, LLC
Defendant1



By: Gary A. Lax

Printed      ll A f-Y     A· LA~ __
On behalf of a majority of the membership
interests ofZemurray Street Capital, LLC

Dated: March        l , 2019



1 The   person executing this Consent Judgment represents and warrants that he/she has full authority to enter into this
Consent Judgment on behalf of the majority of the Membership Interests of Zemurray Street Capital, LLC.
